Title: James Madison to Stephen Bates, 24 January 1832
From: Madison, James
To: Bates, Stephen


                        
                            
                                Dear sir
                            
                            
                                
                                    
                                
                                24th Jany. 31
                            
                        
                        I received long ago your interesting favor on the 31st of Oct with a pamphlet referred to, and I owe an
                            apology for not sooner acknowledging it. I hope it will be a satisfactory one that the state of my health crippled by a
                            severe Rheumatism, restricted my attention to what seemed to have immediate claims upon it, and in that light I did not
                            view the Subject of your communication, ignorant as I was of the true Character of Masonry and little informed as I was
                            of the grounds on which its extermination was contended for; and incapable as I was and am, in my situation of
                            investigating the controversy, I never was a mason, and no one perhaps could be more a stranger to the principles, rites
                            and fruits of the institution I had never regarded it as dangerous or noxious; nor on the other hand<,> as deriving
                            importance from any thing publicly Known of it. From the number and character of those who now support the Chages
                            against Masonry, I cannot doubt that it is at least susceptable of abuses outweighing any advantages promised by its
                            patrons.With this apologies explanation I tender you Sir my respectful & cordial salutations
                        
                            
                                
                            
                        
                    